Title: To George Washington from Brigadier General Anthony Wayne, 28 February 1779
From: Wayne, Anthony
To: Washington, George


Dear General
Philadelphia 28th Feby 1779

Having been absent from this City on a Visit to my farm—it was not until this moment I had the Honor of Recg your favor of the 16th, it gives me sincere pleasure to find that the Construction, and Disposition of the Pennsa Barracks meet your Approbation.
when the Arrangement of the Army ⟨mutilated pe⟩rmit the formation ⟨mutilated⟩ny movement ⟨mutilated⟩py to Receive ⟨mutilated⟩.
In the Interim I have an Affair of some Delicacy—as well as matters relating to my private fortune that Claim some Attention—but these shall never prevent me from doing my duty in the field when my General or Country require my Attendance.
If it’s necessary that I shou’d be present, or that I can in the least degree Assist or facilitate the formation of the Corps in which your Excellency has been so Indulgent as to Offer me a Command, you’l please to Signify it, & believe me with sincere Esteem ⟨mutilated⟩.
